Citation Nr: 0636466	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  02-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic toe nail 
fungus disability.

2.  Entitlement to service connection for a chronic skin rash 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1957 to August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  A chronic toe nail fungus disability was not manifested 
during the veteran's active duty service or for many years 
after separation from service, nor is a chronic toenail 
disability otherwise related to such service.

2.  A chronic skin rash disability was not manifested during 
the veteran's active duty service or for many years after 
separation from service, nor is a chronic skin rash 
disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  A chronic toe nail fungus disability was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  A chronic skin rash disability was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
February 2002 and issued the rating decision which was the 
initial denial of the veteran's claim in April 2002.  Thus, 
VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the February, May and October  2002letters, VA informed 
the veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claims, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Moreover, as the decision finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection, any question as to the 
appropriate effective dates or disability ratings to be 
assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and private medical records.  The Board notes 
that the veteran has not been afforded a VA examination in 
connection with his claims, however, for the following 
reasons, the Board finds that an examination is not necessary 
in this case.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a VA examination is 
necessary when there is not sufficient competent medical 
evidence to decide the claim and the medical evidence of 
record 1) contains competent lay or medical evidence of a 
current diagnosed disability...2) establishes that the veteran 
suffered an event, injury or disease in service.... and 3) 
indicates that the claimed disability...may be associated with 
the established event, injury or disease....  In the case at 
hand, the salient issue is whether or not the veteran had an 
in-service event, injury or disease involving a skin rash 
and/or a toe nail fungus.  The veteran's service medical 
records are silent as to any treatment for a rash or a toe 
nail fungus.  Nevertheless, the Board notes the statements 
from the veteran, the veteran's spouse, and the veteran's 
sister alleging that the veteran experienced skin rashes and 
toe nail fungus during active duty service.  The Board 
acknowledges at this point that lay evidence (such as the 
statements from the veteran and his sister and spouse) can be 
used to establish the existence of a chronic disability.  See 
38 C.F.R. § 3.307(b).  The Board also acknowledges that lack 
of corroborating medical evidence does not, in and of itself, 
render lay evidence not credible.  Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  Rather, such lack of 
contemporaneous medical records is but one factor which can 
be considered in assessing the credibility of lay evidence.  
Id.  Thus, the Board must assess the credibility of the 
statements from the veteran's spouse and sister to determine 
if they establish that the veteran suffered an event, injury 
or disease in service.  

The statements from the veteran, his spouse and his sister 
all allege that the veteran had skin problems and toe nail 
fungus during active duty service.  The veteran's spouse's 
statement claims that she and the veteran married 
approximately three weeks before the veteran's discharge from 
active duty service and that the veteran had a bad rash and a 
toe nail fungus at that time.  The veteran's service records 
show he was discharged on August 17, 1961, indicating  that 
the veteran and his spouse were married sometime in late July 
or early August in 1961.  The veteran's discharge examination 
report, which is dated on August 11, 1961, shows that the 
veteran's skin and lower extremities were examined and found 
to be entirely normal.  Thus, although the veteran's spouse's 
statement alleges a "bad rash on his body and fungus on his 
toenails" in August 1961, this statement is directly 
contradicted by the medical evidence of record which shows 
that there was no rash or toe nail fungus on clinical 
examination on August 11, 1961.  As such, her statement has 
very little credibility.  Additionally, the statements from 
the veteran and his sister have very little credibility 
because of the lack of corroborating contemporaneous medical 
evidence in the veteran's service medical records and the 
directly contradictory discharge examination report from 
August 1961.  Finally, the sister's statement indicates that 
she had no first-hand knowledge of any particular in-service 
event, injury or illness, which also lessens the statement's 
credibility.  As such, the Board finds that a preponderance 
of the evidence is against establishing that the veteran 
suffered from an in-service event, injury or disease 
involving a skin rash or a toe nail fungus.  Therefore, a VA 
examination in not required under the provisions of 38 C.F.R. 
§ 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.  In view of the foregoing, the Board finds that VA 
has fulfilled its duty to notify and assist the veteran in 
the claims under consideration and that adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Turning to the case at hand, the Board notes that there is 
post-service medical evidence of skin rashes and/or toe nail 
fungus from the 1980s to 2002.  However, as noted above, the 
preponderance of the evidence is against a finding that the 
veteran suffered from in-service event, injury or disease 
involving a skin rash or a toe nail fungus.  The veteran's 
service medical records are silent as to any treatment for a 
rash or a toe nail fungus and his discharge examination 
report from August 1961 shows that the veteran's skin and 
lower extremities were examined and found to be entirely 
normal.  Once again, the Board acknowledges the lay 
statements from the veteran, his spouse, and his sister 
alleging that the veteran experienced skin rashes and toe 
nail fungus during active duty service.  However, for the 
reasons described below, the Board finds that these lay 
statement lack probative value and that the preponderance of 
the evidence fails to establish that the veteran suffered an 
event, injury or illness involving a skin rash or toe nail 
fungus during active duty service.

As noted previously, the veteran's spouse's statement claims 
that she and the veteran married approximately three weeks 
before the veteran's discharge from active duty service and 
that the veteran had a bad rash and a toe nail fungus at that 
time.  The veteran's service records show he was discharged 
on August 17, 1961, indicating  that the veteran and his 
spouse were married sometime in late July or early August in 
1961.  Thus, although the veteran's spouse's statement 
alleges a "bad rash on his body and fungus on his toenails" 
in August 1961, this statement is directly contradicted by 
the medical evidence of record which shows that the veteran 
had no rash or toe nail fungus on clinical examination on 
August 11, 1961.  As such, her statement has very little 
credibility and low probative value.  Additionally, the 
statements from the veteran and his sister have very little 
credibility because of the lack of corroborating 
contemporaneous medical evidence in the veteran's service 
medical records and the directly contradictory discharge 
examination report from August 1961.  Finally, as noted 
above, the sister's statement indicates that she had no 
first-hand knowledge of any particular in-service event, 
injury or illness, which also lessens the statement's 
credibility.  Although the veteran has alleged a severe 
chronic skin rash and toe nail fungus during active duty, the 
Board finds it particularly persuasive that upon clinical 
examination while in service in August 1961, that there were 
no abnormalities of the skin or toe nails noted.  On the 
contrary, the examiner reported that an examination of the 
veteran's skin and feet were normal.  The examiner provided a 
very detailed account of the scars on the veteran's body.  
Therefore, this examination report demonstrates that the 
veteran received a very thorough medical examination of the 
skin.  Additionally, there is no evidence showing a chronic 
skin rash and/or toe nail fungus until several years after 
service.  Furthermore, there is no competent medical evidence 
linking his current skin condition and toe nail fungus to 
service.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claims of service connection; the benefit-of-the doubt 
doctrine is inapplicable and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a chronic toe nail 
fungus disability is denied.

Entitlement to service connection for a chronic skin rash 
disability is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


